DISMISS and Opinion Filed December 17, 2019




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01176-CV

                   LEZLIE A. JOHNSTON, Appellant
                                V.
  LINCOLN PROPERTY COMPANY MANAGEMENT, INC., LINCOLN PROPERTY
    COMPANY, LINCOLN PROPERTY COMPANY COMMERCIAL, INC., AND
                 LOCH ENERGY SQUARE, LP, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-07145

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
          Before the Court is the parties’ December 9, 2019 joint motion to dismiss this appeal

and to promptly issue the mandate. We grant the motion, dismiss the appeal, and direct the Clerk

of this Court to issue the mandate forthwith. See Tex. R. App. P. 42.1(a)(2)(A).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE

191176F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 LEZLIE A. JOHNSTON, Appellant                    On Appeal from the 101st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01176-CV        V.                     Trial Court Cause No. DC-16-07145.
                                                  Opinion delivered by Chief Justice Burns.
 LINCOLN PROPERTY COMPANY                         Justices Whitehill and Molberg
 MANAGEMENT, INC., LINCOLN                        participating.
 PROPERTY COMPANY, LINCOLN
 PROPERTY COMPANY COMMERCIAL,
 INC., AND LOCH ENERGY SQUARE,
 LP, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered December 17, 2019




                                            –2–